Citation Nr: 0007199	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  96-22 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a lung disorder, to 
include as due to the exposure to asbestos in service.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1956 to August 
1960.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an October 1994 rating decision of the 
RO.  

In March 1998 and January 1999, the Board remanded this 
matter for additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is not shown to have manifested clinical 
findings of lung disability manifested by severe obstructive 
airway disease with associated bronchitis until many years 
after his period of service.  

3.  The veteran is not shown to have currently demonstrated 
lung disability due to his reported exposure to asbestos in 
service; nor has any competent evidence been submitted to 
relate the lung disability to any other disease or injury in 
service.  



CONCLUSION OF LAW

The veteran's current lung disability is not due to asbestos 
exposure or other disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107(a), 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding this claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

In McGinty v. Brown, 4 Vet. App. 428 (1993), the Court 
observed that there had been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases and that the Secretary 
had not promulgated any regulations.  However, VA has 
provided adjudicators with some guidance in addressing claims 
involving asbestos exposure.  VA recognizes that:

[A]sbestos particles have a tendency to 
break easily into tiny dust particles 
that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common 
disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers 
may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, 
and cancers of the gastrointestinal 
tract.

Veterans Benefits Administration Manual M21-1, part VI, 
paragraph 7.21(a)(1).  VA further recognizes that:

High exposure to asbestos and a high 
prevalence of disease have been noted in 
insulation and shipyard workers.  This is 
significant considering that, during 
World War II, several million people 
employed in U.S. shipyards and U.S. Navy 
veterans were exposed to[asbestos] since 
it was used extensively in military ship 
construction.  Many of these people have 
only recently come to medical attention 
because the latent period varies from 10 
to 45 or more years between first 
exposure and development of the disease.  
Also of significance is that the exposure 
to asbestos may be brief (as little as a 
month or two) or indirect (bystander 
disease).

VA also recognizes that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs may include 
dyspnea on exertion, and end-respiratory rales over the lower 
lobes.  Veterans Benefits Administration Manual M21-1, part 
VI, paragraph 7.21(c).


I.  Background

The veteran contends that he currently suffers from a 
respiratory disability which was caused by exposure to 
asbestos while stationed on a Naval vessel in service.  

A careful review of the veteran's service personnel records 
shows that he served on the USS Bryce Canyon from November 
1956 to June 1960 as a ship welder. 

The veteran testified at a hearing at the RO in August 1995 
that he was exposed to asbestos on an almost a daily basis 
while serving as a welder on the USS Bryce Canyon.  According 
to the veteran, he was exposed to a substantial amount of 
asbestos during the welding process, which would sometimes 
involve removal of asbestos-covered pipe and use of an 
asbestos laden box to cool down welded materials.  He also 
stated that he had used a fire blanket made out of asbestos, 
which he sometimes used to take a nap, and asbestos gloves.  
His cot was also apparently located in the welding shop.  The 
veteran further testified that he was also exposed to 
asbestos after his discharge from service when he worked in 
construction.  

With regard to symptomatology associated with his claimed 
lung disorder, the veteran testified that he initially 
noticed having sinus problems after using the box designed 
for cooling of welded materials in service; however, he did 
not receive a diagnosis of asbestosis until 1976 by a private 
physician, Dr. Jones.  The veteran's efforts to secure 
records documenting this diagnosis were unsuccessful.  His 
current complaints included those of difficulty breathing, 
tiredness, tightness in his chest, and weakness.  

In support of his claim, the veteran submitted treatment 
records and reports of diagnostic studies from The Regional 
Medical Center in Orangeburg, South Carolina.  A review of 
these records shows that in September 1990 the veteran 
underwent an x-ray study of his chest which indicated 
findings of a very mild increase in markings in the left 
perihilar region.  The possibility of a mild and/or early 
infiltrate could not be excluded.  Also noted were findings 
of moderate to severe obstructive lung disease.  Subsequent 
x-ray report dated in January 1995 noted some linear 
densities in both bases, peripherally, due to some 
subsegmental atelectasis or scarring.  The pulmonary function 
testing also performed in January 1995 was described as a 
sub-optimal study indicative of severe obstructive airway 
disease.  These records also document treatment for 
exacerbations of chronic obstructive pulmonary disease.  

Social Security Administration records also obtained in 
support of the veteran's claim included a copy of a report of 
examination conducted by James H. Brunson, Jr., M.D., in 
December 1994.  At that time, the veteran presented with 
complaints of shortness of breath, weakness and dizziness.  
He also reported the history of asbestos exposure in service 
and the diagnosis of asbestosis rendered by Dr. Jones.  
Examination of the lungs revealed the breath sounds to be 
faint; however, there was no evidence of wheezing, rales or 
rhonchi.  The final assessment included those of shortness of 
breath with an associated history of asbestos exposure in the 
Navy; weakness and dizziness, which seemed to be secondary to 
his shortness of breath; and hypertension.  

The veteran was afforded a VA examination in August 1998 and, 
once again, reported the history of exposure to asbestos in 
service and the subsequent diagnosis of asbestosis by Dr. 
Jones.  He further stated that he had been subsequently told 
that he had emphysema, though he could not pinpoint the exact 
date.  His present complaints included daily cough with 
sputum expectoration which was fairly productive.  He also 
reported wheezing, particularly at night, and substantial 
dyspnea on exertion.  

The physical examination revealed the chest to be grossly 
hyper-inflated with a bowed sternum.  He had diffusely 
diminished breath sounds, bilaterally, but no rales at the 
bases and no active wheezing except when he lay supine, at 
which time he had some soft, expiratory wheezes in the lung 
apexes.  

The pulmonary function testing performed in conjunction with 
the examination revealed findings consistent with a severe 
obstructive ventilatory defect.  A review of previously 
conducted x-ray studies was stated to reveal no evidence of 
any calcified pleural plaques, pleural thickening or 
parenchymal pulmonary fibrosis at the bases as one would see 
in a case of pulmonary asbestosis.  He did appear to have 
some calcifications in the left hilar with some scarring 
changes, but no specific abnormalities other than the grossly 
hyper-inflated lungs.  

Based on the VA examination, a diagnosis of severe chronic 
obstructive pulmonary disease with some element of 
bronchodilator reversibility was rendered.  The veteran was 
further noted to have an asthmatic component to his 
respiratory disease as evidenced by his improvement acutely 
with bronchodilators.  He was also stated to meet the 
definition for chronic bronchitis with daily cough and sputum 
expectoration, and to probably have an element of emphysema 
based on the radiographic appearance of hyper-inflated lungs.  

With respect to the diagnosis of asbestosis, the examining VA 
physician opined that the veteran did not have asbestos-
related lung disease.  Although the examiner acknowledged the 
significant exposure history in service, he emphasized that 
the veteran did not have rales or clubbing on physical 
examination.  Furthermore, radiographic findings did not 
suggest the presence of asbestos pleural thickening or of 
parenchymal pulmonary fibrosis.  In addition, his lung 
studies were noted to be consistent with obstructive, as 
opposed to restrictive, ventilatory defect.  



II.  Analysis

Based on a review of the record as a whole, the Board 
concludes that the veteran's currently demonstrated lung 
disability manifested by chronic obstructive pulmonary 
disease with related bronchitis is not shown to be due to 
disease or injury which was incurred in or aggravated by 
service.  Regarding the veteran's claim that his lung 
impairment was caused by his reported exposure to asbestos in 
service, the Board finds that there is no persuasive medical 
evidence supporting his assertions.  The Board acknowledges 
that the veteran is receiving disability benefits from the 
Social Security Administration based on a diagnosis of 
asbestosis; however, there is no documentation of such a 
diagnosis in the claims folder aside from that based on the 
history reported by the veteran.  

The Board finds credible the most recent VA medical opinion 
rendered in August 1998, which determined that the veteran 
did not have asbestos-related lung disease and was 
accompanied by supporting rationale.  As a result, the Board 
concludes that there is no basis for relating the veteran's 
currently demonstrated respiratory disability to service.  
Hence, the preponderance of the evidence is against the 
veteran's claim of service connection for a lung disorder.  
38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a lung disorder, to include as due to 
the exposure to asbestos in service, is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

